{¶ 14} I concur in the judgment to reverse and remand, consistent with the law-of-the-case doctrine. However, I disagree with that portion of the majority *Page 8 
opinion which second-guesses Ayers I. I find the majority's reasoning amounts to an advisory opinion. I stand by our original disposition of the first assignment of error in Ayers I and would continue to require actual reasons for the denial of a DNA application. See State v.Price, 165 Ohio App.3d 198, 2006-Ohio-180, at ¶ 12; State v. Combs,162 Ohio App.3d 706, 2005-Ohio-4211, at ¶ 15. To say "the DNA testing would not be outcome determinative" is a conclusion required by the statute, not a reason to support denial of the application. *Page 1